Citation Nr: 1716132	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis.

2.  Entitlement to service connection for degenerative arthritis.

3.  Entitlement to an initial disability rating in excess of 30 percent for other specified trauma and stressor related disorder (claimed as posttraumatic stress disorder (PTSD)).

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958 and from November 1958 to May 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the Veteran's degenerative arthritis claim was not specifically discussed in the body of the appealed July 2012 rating decision, but it was addressed in the accompanying August 2012 notification letter, and he has subsequently perfected an appeal of this issue that has been certified to the Board.

Importantly, the Board notes that the Veteran, in November 2016, perfected an appeal of the denial of service connection for sleep apnea.  That claim has not been certified to the Board to date, however.  As such, it will not be addressed in this decision but, if maintained on appeal, will be subject to a forthcoming decision. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for degenerative arthritis, entitlement to an initial disability rating in excess of 30 percent for other specified trauma and stressor related disorder, entitlement to disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1982 rating decision denied service connection for degenerative arthritis.  The rating decision was not appealed nor was new and material evidence received within the appeal period, and there have been no subsequent final adjudications of this claim.

2.  The evidence received since the November 1982 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for degenerative arthritis, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 1982 rating decision that denied service connection for degenerative arthritis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's degenerative arthritis claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for degenerative arthritis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria and Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the case at hand, service connection for degenerative arthritis was initially denied in a November 1982 rating decision, as not shown by the evidence of record.  The rating decision indicates that x-rays of the lumbosacral spine, both knees, both hands, and both feet were normal.  The Veteran was notified of this denial in November 1982 but did respond in any manner in the following year, nor was new and material evidence furnished.  Accordingly, the November 1982 rating decision is a final decision.  

In September 1989, the Veteran reapplied for service connection for degenerative arthritis, via a lay statement.  A further statement in this regard was submitted by the Veteran in December 1989.  A February 1990 rating decision contains the following note, in the coded disability section of the decision: "DEVELOPMENT: Please inform Veteran that service connection was previously denied for degenerative arthritis and new and material evidence is required to reopen the claim."  A statement to this effect was also included in a March 1990 notification letter, with the RO once again not specifying that the claim had actually been denied, rather that new and material evidence was required. At the same time, the RO specified clearly that several other concurrent claims were being denied.  The arthritis claim was not again adjudicated until the aforementioned August 2012 rating notification letter.

The Board has reviewed the issuances from the RO in 1990 and finds that there was no final decision at that time.  The February 1990 rating decision clearly indicates that the issue, rather than being decided, was still under development.  The March 1990 notification letter specifies the requirement of new and material evidence, but no actual denial of the claim was noted, and yet several other claims were clearly specified as being denied in this letter.  The Board is unable to find that the wording of these issuances reflects a denial at that time, and these letters certainly could have been confusing to the Veteran absent subsequent action.  Accordingly the February 1990 rating decision does not constitute a final rating decision.  For purpose of the current claim, the Board thus finds that the November 1982 rating decision is the most recent final rating decision and that a new claim was received in September 1989. 

In reviewing the evidence added to the claims folder since the November 1982 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  In a February 2008 VA examination report, the examiner noted that the Veteran had degenerative arthritis of multiple joints.  This evidence was not before the RO in November 1982, and it is not cumulative or redundant evidence then of record. It raises a reasonable possibility of substantiating the Veteran's claim, now that a diagnosis has been shown.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2016) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the November 1982 rating decision, and the claim must be reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative arthritis is reopened, and to that extent only, the appeal is granted.


REMAND

Concerning the claim of entitlement to service connection for degenerative arthritis, in a July 1982 VA examination report, the examiner noted that the Veteran had degenerative arthritis.  However, the examiner never opined if this degenerative arthritis was etiologically related to the Veteran's active service.  Subsequently, in a February 2008 VA examination report, the examiner diagnosed the Veteran with degenerative arthritis of multiple joints.  While the Veteran's claim was denied in November 1982, February 1990, and July 2012 rating decision, the Board is unsure as to exactly which joints the Veteran is seeking service connection for.  On remand, provide the Veteran and his attorney with notice regarding his degenerative arthritis claim and ask him to specify which joints he is claiming service connection for.  Additionally, schedule the Veteran for a VA orthopedic examination to determine if any degenerative arthritis diagnosed is etiologically related to active service.

Concerning the claims for increased ratings for other specified trauma and stressor related disorder and peripheral neuropathy of the right and left lower extremities, the Board notes that the last psychological examination the Veteran had was in December 2013, and the last examination to evaluate his bilateral peripheral neuropathy was in February 2012.  On remand, schedule the Veteran for VA examinations to determine the current nature, extent, and severity of his service-connected psychological disorder and bilateral peripheral neuropathy.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the appeal for increased ratings for other specified trauma and stressor related disorder and bilateral peripheral neuropathy, the matter of unemployability has been raised by the record.  Specifically, in a September 2016 letter, the Veteran's attorney raised the issue of TDIU and provided evidence in support of this claim.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Provide the Veteran with new 38 C.F.R. § 3.159(b) notice that explains how to substantiate his claims for service connection for degenerative arthritis and increased ratings for other specified trauma and stressor related disorder and peripheral neuropathy of the right and left lower extremities.  Specifically, ask the Veteran which joints he is claiming service connection for degenerative arthritis.

2. Provide the Veteran and his attorney with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

3. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his degenerative arthritis, other specified trauma and stressor related disorder, and bilateral peripheral neuropathy.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his attorney an opportunity to respond.

4. After the above has been completed, schedule the Veteran for an appropriate VA orthopedic examination to determine if he has a current diagnosis of degenerative arthritis, and if so, where.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

Based upon the claims file review and the examination findings, the examiner must specify each joint affected by degenerative arthritis.  If the Veteran cites to any particular joint for which arthritis is not shown to be present, the examiner should so specify.  The examiner is asked to address whether any diagnosed degenerative arthritis of the identified joints is at least as likely as not (a 50 percent or greater probability) etiologically related to active service.  In reaching an opinion, the examiner is specifically asked to consider that the Veteran left active service in May 1982, and that July 1982 and February 2008 VA examination reports diagnosed him with degenerative arthritis.

5. Schedule the Veteran for an appropriate VA mental health examination to determine the nature, extent, and severity of his service-connected other specified trauma and stressor related disorder.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail in a typewritten report.  

The examiner is requested to interview the Veteran and specify all subjective complaints and objective symptoms associated with the Veteran's service-connected disability.  All social and occupational impairment caused by this disability must be described in full.

The examiner is also requested to consider the Veteran's service-connected disabilities in total (as listed in a January 2016 rating decision) and describe the extent to which those disabilities, without regard to age or service-connected disabilities, preclude the Veteran from securing or following a substantially gainful occupation.   

6. Schedule the Veteran to undergo a VA neurological examination to determine the nature, extent, and severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  

The examiner is requested to identify whether the Veteran has complete paralysis of the external popliteal nerve with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes loss, abduction of foot lost, abduction weakened, anesthesia covers entire dorsum of foot and toes; or incomplete paralysis of the external popliteal nerve.  

The examiner should characterize the Veteran's incomplete paralysis in terms of being mild, moderate, or severe.  The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

7. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


